Citation Nr: 0325031	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
September 1998.  This appeal comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision, and was 
previously remanded by the Board in February 2001 and June 
2002.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
right knee disability has resulted in subjective complaints 
of pain, episodes of "giving out," and swelling in cold and 
moist weather, is manifested by extension to 0 degrees and 
flexion to 140 degrees (with audible crepitus), and has not 
resulted in hospitalizations or marked interference with 
employment.
  

CONCLUSION OF LAW

Since the initial grant of service connection, the criteria 
for a rating in excess of 10 percent for a right knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for initial higher rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126 
and 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  In this case, the veteran has been 
assigned an initial 10 percent rating for his right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002) (pertaining to subluxation or lateral instability).  

The relevant service medical records (dated within one year 
of the veteran's claim for service connection for a knee 
disability) do not reflect any complaints of or outpatient 
treatment for knee symptoms.  On a "Report of Medical 
History" form completed in August 1998 (in conjunction with 
a retirement examination), he reported that his knee popped 
out sometimes while walking.  On examination, however, his 
knees displayed full range of motion without pain.  On a 
medical history form dated in September 1998, the veteran 
denied that he had had joint pain in the prior month.  

At a November 1998 VA general medical examination, the 
veteran stated that his right knee would pop out 
occasionally, nearly causing him to fall (he had never 
completely fallen, however).  Examination revealed a loose 
lateral collateral ligament and a loose anterior cruciate 
ligament.  The drawer sign was somewhat positive, but the 
anterior crucial ligament was not completely ruptured.  The 
veteran also had crepitus with flexion and extension of the 
right knee.  An x-ray was essentially negative: no joint 
effusion, joint space narrowing, osteophytes, fractures, or 
subluxation.

On an October 1999 VA Form 9, the veteran asserted that he 
had significant limitation of motion, chronic daily 
stiffness, and pain.  He wrote that his knee would give out 
during normal daily activities (such as walking, standing, 
and rising from a seated position).  He also wrote that the 
knee would swell after giving out.    

At a November 1999 local hearing, the veteran testified in 
effect that military culture had frowned upon seeking medical 
treatment and that as a result, he did not obtain outpatient 
treatment for various symptoms during active duty.  He 
suggested that this reluctance to seek needed medical 
treatment continued post-separation, as well.  He said that 
he had recently completed training in the air conditioning 
and heating field, but that his knee condition was hindering 
this new career.  He said that he could not put pressure on 
his right knee due to pain, and was unable to crawl, squat, 
or kneel.  He said he had to be very careful when climbing up 
and down ladders because his knee would give out at any time.  
During the course of his work day, his knee would apparently 
swell and be painful after kneeling or crawling underneath a 
house.  He said that he had swelling every day, particularly 
in cold and moist conditions (as well as in the evenings).  
He said that the knee would collapse inward, and sometimes 
would totally give out.  He apparently would not fall, 
however, because he could catch himself in time (having 
accustomed himself to these episodes).  The veteran's spouse 
recounted an incident in which the veteran had come home with 
a gash on his head, apparently after hitting his forehead on 
a ladder after his knee had given out.  

The veteran said he had been told by a physician at Womack 
Army Medical Center that there really was not much that could 
be done about his knee until it got to the point that he 
needed surgery.  The veteran was apparently given an exercise 
program to strengthen the ligaments and tendons in the knee. 
The veteran said he did wear a knee brace (which helped).   

In an April 2001 letter, the veteran asserted that he 
continued to be plagued by knee pain, lack of mobility, 
swelling, weakness, and stiffness.  He wrote that he took 
Motrin and aspirin daily, which apparently relieved but did 
not dispel these symptoms.  Cold and wet weather reportedly 
aggravated the symptoms, which he said continued to intensify 
and progress over time.  He asserted that his right knee 
disability hindered his employment and limited his ability to 
walk, run, kneel, and squat.  He concluded by stating that he 
had moderate lateral instability his right knee.  

At a July 2001 VA joint examination, the veteran appeared 
robust, muscular, and well-developed.  He walked briskly 
without a limp.  The knees were inspected and examined in the 
sitting and standing positions.  Right knee alignment was 
good with a minimum of barely perceptible varus alignment 
(compared to the left).  The examiner did not find this in 
itself to be abnormal.  The knee was not swollen.  
Superficial palpation was not tender, but deep palpation 
directly over the patella did produce tenderness.  There was 
subpatellar crepitation and slight parapatellar crepitation, 
more on the lateral and medial surface of the knee.  Pressing 
the patella hard against the knee joint produced pain.  The 
veteran was able to stand on tiptoes without pain, and did a 
deep knee bend without pain but with increased crepitation.  
The veteran could extend and lock to zero degrees and had 140 
degrees of flexion.  At the extreme of extension against 
resistance of the examiner, the veteran had discomfort.  He 
had no discomfort on the extreme of flexion, however, and 
there was not enough pain to affect range of motion per se.

Further range of motion testing revealed an estimated 1+ 
laxity of the lateral collateral ligament.  There was a 
suggestion of laxity of the anterior cruciate ligament when 
testing for posterior anterior drawer sign, but not enough 
laxity for a formal diagnosis.  Posterior ligaments were 
intact and the veteran had no incoordination.  He had no pain 
on motion with weight bearing (other than that described) and 
he did not complain of other circumstances in which he had 
more pain on movement of the knee joint.  Past x-rays were 
reviewed by the examiner, who found no degenerative changes.  
The veteran was diagnosed as having a right knee injury with 
chondromalacia and lateral collateral instability.  

Medical records from the Womack Army Medical Center reflect 
numerous outpatient visits by the veteran between December 
1998 and November 2001.  None of the records reflect any 
complaints of or treatment for right knee symptoms.

At his April 2003 Travel Board hearing, the veteran testified 
that he generally avoided seeking treatment for his knee 
symptoms, taking Motrin for the pain instead.  He did say 
that he had begun undergoing physical therapy for his knee 
condition, and that his doctor told him that he had "severe 
instability" of his knee with no lateral strength.  The 
veteran said that he might be walking at any time (without 
carrying anything) when his knee would just pop to the 
inside, causing him to dip slightly.  He said that his knee 
pain was constant and would only be masked by Motrin.  He 
said he could not kneel, squat, or sit in a cross-legged 
style.  He stated that the recent VA examination report did 
not accurately reflect his knee's actual disability.  He 
asserted that his knee would swell and throb in cold and damp 
conditions.  The veteran said that he continued to work in 
the heating and air conditioning industry, but that he had 
shifted to the commercial side of the business because he 
could not go into any houses and crawl.  In a commercial 
setting, he could simply stand and work on a unit.  If he 
needed to kneel, he could do it with his left knee while 
keeping the right knee straight and locked out.  

The veteran said he could walk fine unless his knee would 
pop.  Some days, his knee would apparently pop two to three 
times, while on other days it would not be a problem.  The 
veteran speculated that some of the popping might be caused 
by the way he put his foot down, although this was uncertain.  
He said that he was unable to ride a bike because the cycling 
motion required his knee to move in a way that might cause it 
to pop.  The veteran's spouse testified that her husband 
would complain about his knee aching when the weather was 
cloudy.  She said that while being active people, they had 
had to limit their level of activity due to the veteran's 
knee limitations.  

The veteran has submitted three documents from a private 
physician dated in June 2003.  One of the documents consisted 
of a statement by the physician that the veteran had a 
"moderate disability" of the knee.  Another document 
referred the veteran for physical therapy, while the third 
document prescribed a knee brace.

Since the initial grant of service connection, the veteran's 
right knee disability has been assigned a 10 percent rating 
under Diagnostic Code 5257.  Under this rating criteria, 
slight impairment due to recurrent subluxation or laxity 
warrants a 10 percent rating, moderate impairment a 20 
percent rating, and severe impairment a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  There is no 
question that the veteran has laxity of the right knee.  An 
estimated +1 laxity of the lateral collateral ligament was 
explicitly noted, for example, during his July 2001 VA 
examination.   Yet his consistent ability to deep knee bend 
and walk without difficulty during examinations strongly 
indicates that any impairment due to laxity could only be 
described as slight.  This evidence (along with the 
outpatient treatment records which are devoid of any 
complaints of or findings of subluxation or laxity) reflect 
that a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  

The Board has considered other pertinent rating criteria, 
however.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  
Although this rating criteria appears to be more consistent 
with the veteran's subjective symptoms of knee pain and 
swelling, the examination reports (and, implicitly, the 
outpatient treatment records) simply do not reflect the 
frequent episodes of "locking" or actual effusion which 
would warrant a 20 percent rating under this Diagnostic Code.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  
Normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).  The objective medical evidence (noted on 
the July 2001 VA examination report) reflects that the 
veteran's right knee flexion is 140 degrees.  There is no 
medical evidence documenting impaired flexion during the 
course of this appeal.  Given his ability to flex his right 
knee quite normally, even a compensable rating under 
Diagnostic Code 5260 is not warranted.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  Normal knee extension is 
to 0 degrees.  38 C.F.R. § 4.71, Plate II (2002).  The 
objective medical evidence in this case reflects that the 
veteran can extend and lock his knee to zero degrees.  Given 
this ability to extend his knee, even a compensable rating 
under Diagnostic Code 5261 is clearly not warranted.  There 
is also no evidence that the veteran's right knee is 
ankylosed, so a rating under Diagnostic Code 5256 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran has consistently complained of constant pain of 
his knee, and incoordination caused when his knee 
unexpectedly "gives out."  Although some crepitation has 
been heard during VA examinations, the veteran has been able 
to move his knee quite normally.  Indeed, the VA examiner in 
July 2001 specifically noted that while the veteran showed 
discomfort at the extreme of extension against resistance, 
there was no discomfort at the extreme of flexion, and that 
that generally there was not enough pain to affect range of 
motion per se.  Thus, the Board finds the 10 percent rating 
currently assigned more than adequately compensates for any 
potential functional loss during flare-ups.  

While the Board acknowledges the June 2003 memorandum from 
the private physician (who noted that the veteran had a 
"moderate disability" of the knee), this is of only limited 
probative value.  The mere use of the word "moderate," 
without attendant details as to examination results or range 
of motion studies, does not assist the Board much in 
determining whether a higher rating is warranted when 
compared to the pertinent rating criteria.  Rather, the 
detailed VA examination reports (as well as the transcript of 
testimony at two hearings and the other clinical records 
associated with the claims file) provide a great deal more 
information in determining the appropriate rating. 

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned. There is no evidence that the 
veteran has been hospitalized for his right knee disability.

Regarding employment, the Board notes that during the course 
of this appeal, the veteran completed training in the heating 
and air conditioning field, and began working in this 
industry.  In fact, he apparently has worked both in home and 
commercial settings, and in fact continues to work in the 
field (despite his knee symptoms).  The Board acknowledges 
the veteran's apparent reluctance to take sick leave to seek 
treatment for knee symptoms, but nevertheless, the evidence 
in this case simply does to reflect that the veteran's right 
knee condition has impacted his ability to work to the extent 
that would warrant an extraschedular rating.  Indeed, the 
existing schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran working or 
seeking work. 


In summary, the preponderance of the evidence does not 
reflect that, since the initial grant of service connection, 
a rating in excess of 10 percent for a right knee disability 
is warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b) (West 2002).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for a higher rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in July 1999, 
a statement of the case in September 1999, a supplemental 
statement of the case in July 2000, a Board remand in 
February 2001, a development letter in March 2001, a 
supplemental statement of the case in October 2001, and a 
Board remand in June 2002.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether a higher rating could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
adequately informing the veteran of the information and 
evidence necessary to substantiate his claim. 

The Board is also satisfied that, especially by its letter of 
March 2001, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained treatment records from a private source 
and the Womack Army Medical Center.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in November 
1998 and July 2001.  The reports of these examinations have 
been obtained and reviewed by the Board.

The Board acknowledges the veteran's claims (made during his 
Travel Board hearing) that the VA examination reports did not 
reflect the exact severity of his right knee symptoms during 
the examination.  Yet both examination reports include a 
discussion of the veteran's subjective symptoms and seem 
objective (while both examiners noted the rather slight 
nature of right knee condition clinically, they also 
acknowledged symptoms such as loose ligaments, crepitus, pain 
with hard pressure against the knee joint, discomfort during 
certain motions, etc).  The Board finds both examination 
reports to be credible, making another remand for yet another 
examination unnecessary.  

The veteran and his spouse testified at two hearings during 
the course of this appeal: in November 1999 before a local 
hearing officer, and in May 2002 before the undersigned, who 
is a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to  38 U.S.C.A. § 
7107(c) (West 2002).  The transcripts of both hearings have 
been associated with the claims file and reviewed by the 
Board.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case a third 
time, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

